Citation Nr: 1726933	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a service-connected right wrist disability prior to December 1, 2015, excluding periods of temporary total evaluation; in excess of 40 percent from December 1, 2015 to May 12, 2016; and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In June 2013, the Board remanded the claim to afford the Veteran a new VA examination.  VA treatment records show that the Veteran subsequently underwent a fusion of his right wrist on October 10, 2014.  Prior to the wrist surgery, the Veteran also received temporary total evaluations for the periods between July 2, 2010 to October 31, 2010, and from February 10, 2012 to April 30, 2012.  In a December 2014 rating decision, the Veteran was assigned a temporary 100 percent evaluation for the period from October 14, 2014 to November 31, 2015.  A 40 percent evaluation was assigned thereafter.  In March 2016 and September 2016, the Board remanded the claim for further development, to include new VA examinations.  In a March 2017 rating decision issued pursuant to development ordered in the September 2016 remand, the Veteran was assigned a 70 percent evaluation effective May 12, 2016.  The claim has been returned to the Board for further appellate review.


FINDING OF FACT

In an April 12, 2017 written correspondence, the Veteran stated he was pleased with the last rating decision that granted a 70 percent evaluation for his right wrist disability, and withdrew the appeal for an increased rating in excess of 10 percent for a service-connected right wrist disability prior to December 1, 2015, excluding periods of temporary total evaluation; in excess of 40 percent from December 1, 2015 to May 12, 2016; and in excess of 70 percent thereafter.



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to an increased rating in excess of 10 percent for a service-connected right wrist disability prior to December 1, 2015, excluding periods of temporary total evaluation; in excess of 40 percent from December 1, 2015 to May 12, 2016, and in excess of 70 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2016). 

On April 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating in excess of 10 percent for a service-connected right wrist disability prior to December 1, 2015, excluding periods of temporary total evaluation; in excess of 40 percent from December 1, 2015 to May 12, 2016; and in excess of 70 percent thereafter.  This was done in writing. Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  

Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and as such, the issue is dismissed. 


ORDER

The claim for entitlement to an increased rating in excess of 10 percent for a service-connected right wrist disability prior to December 1, 2015, excluding periods of temporary total evaluation; in excess of 40 percent from December 1, 2015 to May 12, 2016; and in excess of 70 percent thereafter is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


